DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3,9,11-12,17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-3,9,17-20 are directed to a method.  As such, the claims are directed to a statutory category of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 1 recites abstract limitations, including: calculating volumetric mass flowrates of a plurality of components of the gas using the detected composition of the gas and the mass flowrate of the gas.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represent mathematical relationships and are therefore mathematical concepts.  Thus, the claim recites an abstract idea.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in step 2A Prong Two. In step 2A Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
With respect to the first three limitations of claim 1, the method steps lack any recitation of a machine, let alone a recitation which creates a substantial tie so as to impose meaningful limitations on the claims scope.  Accordingly, these method steps can be performed entirely manually.
With respect to the last limitation of claim 1, the method step recites the additional elements of:  detecting a composition of a gas and  sensing a mass flowrate of the gas.  These limitations are mere data gathering at high level of generality  which amounts to insignificant pre solution activity. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application in step 2A Prong Two, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere data gathering at high level of generality  which amounts to insignificant pre solution activity.   
Breveire 20160010453  discloses detecting a composition of gas using a chromatography device is well known, routine and understood in the art ( see paragraph 0005, “The industry standard technique for mud gas or fluid logging is gas chromatography. With this technique, gases are separated using a chromatographic column and detected with a thermal conductivity detector, a flame ionization detector or a mass spectrometer”)
Cline 20100314128 discloses that it is well known, routine and understood in the art to sense a flowrate of a gas using a flow sensor (see paragraph 0040, “Conventional monitor or measuring equipment, for example gas flow meters may be employed”).
Thus, even when viewed as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea.  
Referring to claims 2-3, the recitation  of  chromatography device further limits the presolution activity to a device that is well known routine and understood in the art. ( see Breveire, paragraph 0005, “The industry standard technique for mud gas or fluid logging is gas chromatography. With this technique, gases are separated using a chromatographic column and detected with a thermal conductivity detector, a flame ionization detector or a mass spectrometer”). Thus, even when viewed as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea.
Referring to claim 9, the method step recites the additional elements of:  logic device.  The function of the logic device is to calculated volumetric mass flow rates.  The logic device is a generic computer component that  is recited at a high level of generality, and, as applied, is a tool used in its ordinary capacity to perform a calculation, and therefore amounts to “apply it.”   The claim computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea.  Accordingly, in combination, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Referring to claim 11, recites the limitation of  “linking the detected composition of the gas to an approximate location or an approximate depth”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  As there is no recitation of a processing structure (i.e. processor, etc.) nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of a generic computer does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea. Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Referring to claim 12, the method step recites the additional elements of:  logic device.  The function of the logic device is to linking the detected composition.  The logic device is a generic computer component that  is recited at a high level of generality, and, as applied, is a tool used in its ordinary capacity to perform a calculation, and therefore amounts to “apply it.”   The claim computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea.  Accordingly, in combination, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Referring to claim 17, the method steps recite the additional element of : inputting into a logic device the composition of the gas; and  inputting into the logic device the mass flowrate of the gas. The function of the logic device (i.e. inputting data) is recited at a high level of  generality, and, as applied, is a tool used in its ordinary capacity to receive data, and therefore amounts to “apply it.” Use of a computer or other machinery in its ordinary capacity for tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Accordingly, in combination, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Referring to claim 18, recites the limitation of  “displaying the calculated volumetric mass flow rate of each component of the composition of gas to a user”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  As there is no recitation of a processing structure (i.e. processor, etc.) nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of a generic computer does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea. Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Referring to claims 19-20,  the limitation of calculating the volumetric mass flowrate of all components of the gas merely narrow the previously recited abstract idea limitation. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the components" in line 1.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited.
Claim 8 depends from claim 7 and likewise is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Evrard 8677814.
Referring to claims 1-2, Evrard discloses  discloses a method for conducting subterranean drilling operations comprising: detecting a composition of a gas with a chromatography device  (171, see col. 5, lines 67-col. 6, line 3 flame ionization detector); sensing a mass flowrate of the gas ( with flowmeter 171); and calculating volumetric mass flowrates of a plurality of components of the gas using the detected composition of the gas and the mass flowrate of the gas ( see col. 7, lines 18-30,  volume and content of gas is based on detected composition and flowrate of gas).
Referring to claim 3, Evrard discloses the chromatography device (171) is adapted to analyze a sample of the gas exiting a mud gas separator (63).
Referring to claim 4, Evrard discloses biasing the gas from the mud gas separator (63) to the chromatography device using a pump (159).
Referring to claim 5, Evrard discloses  the sample of gas comprises less than 50% of the volume of gas exiting the mud gas separator ( due to the ability to control the extraction pressure, see abstract).


Claim(s) 1-3,7,9,15,17-20 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tannenbaum et al. 4887464.
Referring to claims 1-2, Tannenbaum discloses a method for conducting subterranean drilling operations comprising: detecting a composition of a gas with a chromatography device  (60, see col. 5, lines 57-61 flame ionization detector); sensing a mass flowrate of the gas ( with flowmeter 98); and calculating volumetric mass flowrates of a plurality of components of the gas using the detected composition of the gas and the mass flowrate of the gas ( see col. 6, lines 2-8,  flowrate of components of gas is based on detected composition and flowrate of gas).
Referring to claim 3, Tannenbaum discloses the chromatography device (60) is adapted to analyze a sample of the gas exiting a mud gas separator (50).
Referring to claim 7, as best understood by the examiner, Tannenbaum discloses retrofitting the components ( flowmeters  52 and 98) to an existing drilling rig (as shown in figure 1).
Referring to claim 9, Tannenbaum discloses calculating volumetric mass flowrates is performed by a logic device (61).
Referring to claim 15, Tannenbatum discloses detecting the composition of the gas is performed by a chromatography device, wherein sensing the mass flowrate of the gas is performed by a sensor (52, 98), and wherein the chromatography device and sensor are disposed on a portable element (27, return line is capable of moved and therefore, as broadly claimed can be considered a portable element), the method further comprising: installing the portable element prior to detecting the composition of the gas ( the line would have to be installed before detection can occur).
Referring to claim 17, Tannenbaum discloses calculating the volumetric mass flowrates of components of the gas comprises: inputting into a logic device (61) the composition of the gas; inputting into the logic device (61) the mass flowrate of the gas; and calculating the volumetric mass flowrate of each component of the composition of gas (see col. 8, line 66-col. 9, line 7). 
Referring to claim 18, Tannenbaum discloses displaying the calculated volumetric mass flow rate of each component of the composition of gas to a user.
Referring to claim 19, Tannenbaum discloses calculating the volumetric mass flowrates of components of the gas comprises calculating volumetric mass flowrates of all components of the gas (see col. 2, lines 65-68).
Referring to claim 20, Tannenbaum discloses calculating the volumetric mass flowrates of components of the gas comprises calculating volumetric mass flowrates of at least two different gas components (see col.. 9, lines 4-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. 4887464 in view of Frechin 20060224333.
Referring to claim 4, Tannenbaum does not disclose biasing the gas from the mud gas separator to the chromatography device using a pump. Frechin teaches biasing extracted gas from the mud gas separator (57a) to a chromatography device (101) using a pump (93).  As it would be advantageous to ensure all of the extracted gas is conveyed to the chromatography device,  it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Tannenbaum to bias the gas from the mud gas separator to the chromatography device using a pump in view of teachings of Frechin.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. 4887464 in view of Oehring et al.  20190107466.
Referring to claim 6, Tannenbaum sensing the mass flowrate is performed by a senor but does not disclose the sensor is a photon laser sensor.  Oehring teaches that laser sensor (see paragraph 0035) are well known to measure flow rate.  As both Tannenbaum and Oehring teach the use of flow rate sensors, it would be obvious to substitute one type of sensor for another type.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Tannenbaum to have a photon laser sensor in view of the teachings of Oehring because it would obvious to substitute one type of flow meter for another type..

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. 4887464 in view of Sawyer et al 20110284288. 
Referring to claims 8 and 16, Tannenbaum discloses that gas can be sent to a vent at a safe location (see col. 4, lines 43-47) does not disclose coupling the components to a flare line.   Sawyer teaches a flare line is well  known safe method of disposing of gas.  As it would be advantageous to dispose of the extra gas in a safe manner, it would be obvious to one of ordinary skill the art before the effective filing date to modify the method disclosed by Tannenbaum to couple the components with a flare line in view of the teachings of Sawyer.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. 4887464 in view of Engle et al. 2923151.
Referring to claim 10 Tannenbaum does not disclose drying the gas prior to detecting the composition thereof.  Engle teaches drying the gas ( at 28) prior to detecting the composition thereof ( at 29).  As it would be advantageous to dry the gas to further ensure all liquid has been removed, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Tannenbaum, to dry the gas prior to detecting the composition thereof in view of the teachings of Engle.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. 4887464 in view of Ritzmann et al. 20180088096.
Referring to claims 11-12, Tannenbaum does not disclose linking the detected composition of the gas to an approximate location or an approximate depth where the gas resided in a subterranean formation.  Ritzmann teaches using a computer to link the detected composition of the gas to an approximate location or an approximate depth where the gas resided in a subterranean formation (see paragraph 0013).  Ritzmann further teaches that known linking the detected gas to an approximate depth helps to determine the properties of  formation fluid at that depth (see paragraph 0013).  As it would be advantageous to determine the formation fluid properties at a particular depth, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Tannenbaum  to link the detected composition of the gas to an approximate location or an approximate depth where the gas resided in a subterranean formation in view of the teachings of Ritzmann.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. 4887464 in view of Mitchell et al.  20160102510.
Referring to claim 13-14, Tannenbaum does not disclose adjusting a wellbore parameter in response to the calculated volumetric mass flowrates of components of the gas. Mitchell teaches adjusting a direction of a tool face orientation associated with a bottom hole assembly (see paragraph 0078) to drill a desired location or  adjusting a wellbore pressure ( see paragraph 0015, adjusting production valves or chokes will adjust wellbore pressure) to minimize kick in response to calculated volumetric mass flowrates of components of a gas.  As it would be advantageous to minimize kick or to ensure a desired formation is drilled, it would  be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Tannenbaum to adjusting a wellbore parameter in response to the calculated volumetric mass flowrates of components of the gas in view of the teachings of Mitchell.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannenbaum et al. 4887464.
Referring to claim 18, Tannenbaum does not specifically disclose displaying the calculated volumetric mass flow rate of each component of the composition of gas to a user. However, Tannenbaum teaches the calculations can be made of a computer (see col. 8, line 66-col. 9, line 7) and the examiner takes official notice that is it is well known in the art to display results from a calculation on a computer screen.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Tannenbaum to display the calculated volumetric mass flow rate of each component of the composition of gas to a user because it is well known in the art to display results from a calculation on a computer screen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672